Citation Nr: 1742991	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss. 

3. Entitlement to service connection for a left leg condition. 


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 2004 to September 2006 and June 2008 to April 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the issue of service connection for a left wrist condition is not before the Board.  The claim for service connection for a left wrist condition was originally filed along with these claims in September 2006.  The claim was denied in June 2007 and the Veteran filed a timely NOD in April 2008.  Following subsequent development including a May 2009 VA examination, the Agency of Original Jurisdiction (AOJ) granted service connection for left wrist rated at 10 percent in March 2012.  The Veteran submitted a timely notice of disagreement to that rating in May 2012 and the AOJ issued an appropriate statement of the case confirming the 10 percent rating in December 2012.  The Veteran, however did not perfect an appeal for that decision within one year and accordingly the issue is not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a live video conference hearing in the May 2012 VA form 9.  Subsequently, that hearing was scheduled for March 1, 2017, but all correspondence informing the Veteran of that hearing were returned to the VA, marked with "wrong address - no longer lives here."  Accordingly, the Board sent correspondence to the Veteran and his representative in July 2017 and August 2017, requesting clarification to the Veteran's correct address as well as whether the Veteran still wanted to have a hearing.  Those letters specified that if the Veteran did not respond within thirty days from the date of the letter, the Board would "use the previous selection to determine the choice of hearing."  No written correspondence was provided to date regarding the Veteran's preference for a hearing. 

38 C.F.R. § 20.704(e) states that a request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant.  Furthermore, notices of withdrawal must be submitted to the office of the Department of Veterans Affairs' official who signed the notice of the hearing date.  No written indication was received by the VA after the correspondence requesting clarification were sent.  But the Veteran's updated address was provided to the Board, so it is clear that the Veteran and his representative are still in correspondence with the Board.  

Because the Veteran may not have received notice of the scheduled March 2017 hearing and there is no written indication that the Veteran has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704(e), the Board finds that a remand is necessary so the appellant may be afforded a new hearing.  See 38 C.F.R. § 20.704.  If the representative wishes to withdraw the hearing, she must first receive the consent of the Veteran and then indicate in writing whether or not a hearing is desired.  Until correspondence from the Veteran is received that indicates a hearing is no longer desired, a hearing must be scheduled pursuant to the Board's previously dispatched correspondence.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with his May 2012 request.  The Veteran should be notified in writing of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, his claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




